Title: John Bondfield to the American Commissioners, 2 May 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Sirs
Bordeaux 2 May 1778
I have this instant receiv’d a Letter from Charles Town by Cap. Ducass who left that City the 30 March. He met a few Leagues from the Coast of France a French Snow bound into this Port on board of which Vessel he put as esteeming it safer all the Letters and Packets he had in charge. The Snow is expected in to Day. I shall see forwarded (if there are any) the Packets for your Honors. I dont learn anything further by him than what you will have receiv’d by Cap. Le Mair. I understand he has some Indigo on board for the Publick but apprehend it is for the Service of the State of Carolina; as he has no papers I cannot judge til they come up.

There will sail from this Port in ten or fifteen Days four or five Sail for the Southern States. These two Arrivals with Tobacco will engage many new Adventurers. I am with due respect Your Honors Most Obedient Humble Servant
John Bondfield
The Honble. Benj Franklin Arthur Lee John Adams Esqrs.
 
Addressed: The Honble. Benj Franklin, Arthur / Lee & John Adams Esqrs. / Commissioners from Congress / at / Paris
Notation: Bondfiel John 2. May 1778
